Citation Nr: 0913315	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  05-06 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for bilateral carpal 
tunnel syndrome.  

2. Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1967 to September 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in March 2004 and in December 
2005 of a Department of Veterans Affairs (VA) Regional Office 
(RO).  

In September 2008, the Board remanded the case for additional 
development. 

In statements, received in October 2008 and in January 2009, 
the Veteran withdrew from the appeal the claim of service 
connection for hepatitis C.  

The claim of service connection for post-traumatic stress 
disorder is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


FINDING OF FACT

Bilateral carpal tunnel syndrome was not affirmatively shown 
to have had onset during service; and bilateral carpal tunnel 
syndrome, first diagnosed after service, is unrelated to an 
injury, disease, or event, including exposure to herbicides, 
of service origin.


CONCLUSION OF LAW

Bilateral carpal tunnel syndrome is not due to injury or 
disease that was incurred in or aggravated by service; and 
bilateral carpal tunnel syndrome is not a disease subject to 
the presumption of service connection due to exposure to 
herbicides.  38 U.S.C.A. §§ 1110, 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided pre-adjudication VCAA notice by letter dated 
in May 2003.  The Veteran was notified of the evidence needed 
to substantiate the claim of service connection, namely, 
evidence of current disability; evidence of an injury or 
disease in service or event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  
Additionally, the Veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with his 
authorization VA would obtain any such records on his behalf.  
The notice included the general provision for the effective 
date of a claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(pre-adjudication notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable).  

As for the notice of the degree of disability assignable, as 
the claim of service connection for bilateral carpal tunnel 
syndrome is denied, no disability rating can be assigned as a 
matter of law.  Accordingly, there can be no possibility of 
any prejudice to the Veteran with respect to any defect in 
the VCAA notice required under Dingess at 19 Vet. App. 473.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the service 
treatment records, VA records, and records from the Social 
Security Administration.  The Veteran himself has furnished 
private medical records.  The RO attempted to obtain records 
from Burbank Community Hospital, as identified by the 
Veteran, but the letter request for records was returned as 
undeliverable and the Veteran has indicated that the hospital 
had closed.  He has not identified any additional pertinent 
records for the RO to obtain on his behalf.

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claim of service connection and further development in this 
respect is not required because there is no record of carpal 
tunnel syndrome or neuropathy of the hands, or complaints 
relative thereto, during service.  

Further, there is no competent evidence of persistent or 
recurrent symptoms relative to this disability from the time 
of service.  As the evidence does not indicate that the 
disability may be associated with service, a medical 
examination or medical opinion is not required to decide the 
claim under 38 C.F.R. § 3.159(c)(4).

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to 
herbicide agents, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.



If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service: chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

The presumptive period for these conditions is any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy have a presumptive period 
of one year after the last date on which the veteran was 
exposed to an herbicide agent during active service.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt 
v. West, 12 Vet. App. 164 (1999).

The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  Notice, 59 Fed. Reg. 341, 346 (1994), 61 Fed. 
Reg. 41,442, 41,449 and 57,586, 57,589 (1996), and 67 Fed. 
Reg. 42,600, 42,608 (2002).



Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

Analysis

The Veteran asserts that he was a clerk typist for the 
duration of his military service and that his hands have been 
cramping and tingling since his four month tour in Vietnam.  
He also states that he noticed pain and a tingling sensation 
in his left hand in early 1970.  He believed that he was 
experiencing a stroke at that time and he went to Burbank 
Community Hospital, where the results were negative for 
stroke.  He states that he has been living with the pain ever 
since then.  He stated that he noticed his tingling in the 
hands was getting worse in the late 1970s or early 1980s.  He 
later learned that the tingling in his hands was neuropathy.  

The record shows that the Veteran served on active duty from 
October 1967 to September 1969.  The service treatment 
records contain no complaint, finding, history, treatment, or 
diagnosis of carpal tunnel syndrome or a neuropathy relevant 
to the hand or arm.  After service, the initial reports of 
bilateral median neuropathies are dated from February 2003.  
VA records in February 2003 show that the Veteran complained 
of hand numbness since 1973, when he was seen at Burbank 
Community Hospital.  Electromyography showed evidence of 
bilateral median neuropathies at the wrist.  In April 2003, 
it was noted that the Veteran had numbness of both hands for 
30 years, which was first noticed while working for Walt 
Disney Studios and he believed he was having a stroke when he 
felt tingling in his hands, but he had tested negative for 
stroke.  The diagnosis was bilateral carpal tunnel syndrome.  

On the basis of the service treatment records bilateral 
carpal tunnel syndrome was not affirmatively shown to have 
been present during service, and service connection under 
38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) is not 
established.

Although there is no record of cramping or tingling of hands 
in service, the Veteran is competent to describe symptoms of 
an injury or disease.  Layno v. Brown, 6 Vet. App. 465, 470-
71 (1994) (Lay testimony is competent evidence insofar as it 
relates to symptoms of an injury or illness.).  

As the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify 
bilateral carpal tunnel syndrome and sufficient observation 
to establish chronicity during service, and as chronicity in 
service is not adequately supported by the service treatment 
records, then a showing of continuity of symptomatology after 
service is required to support the claim. 

The Board, as fact finder, must determine the probative value 
or weight of the Veteran's statements, in deciding whether 
there is continuity of symptomatology.

After service, the evidence against continuity of 
symptomatology shows that bilateral carpal tunnel syndrome 
was first diagnosed in 2003, more than 33 years after 
service.  The absence of evidence of continuity of symptoms 
from 1970 to 2003 interrupts continuity and is persuasive 
evidence against continuity of symptomatology.  38 C.F.R. 
§ 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (It was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints.).    

In balancing the lay evidence of the Veteran's statements 
against the absence of medical evidence of continuity of 
symptomatology, the Board finds that the evidence against 
continuity is more credible than the Veteran's statements of 
continuity.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (absence of medical documentation may go to the 
credibility and weight of veteran's testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible).  

The Board is not holding that corroboration by medical 
evidence is required, but the Board can weigh the absence of 
medical evidence against the lay evidence of record.  
Buchanan v. Nicholson, 451 F3d 1331 (2006). 

For this reason, the preponderance of the evidence is against 
the claim of service connection for bilateral carpal tunnel 
syndrome based on continuity of symptomatology under 
38 C.F.R. § 3.303(b).

On the question of whether service connection for bilateral 
carpal tunnel syndrome may be granted on the basis that the 
disability was first diagnosed after service, considering all 
the evidence, including that pertinent to service under 38 
C.F.R. § 3.303(d), after service, there is no diagnosis of 
carpal tunnel syndrome or median neuropathy until 2003.  

As for the Veteran's statements relating bilateral carpal 
tunnel syndrome to an event, injury, or disease in service, 
bilateral carpal tunnel syndrome is not a condition under 
case law that has been found to be capable of lay 
observation, and the determination as to the presence or 
diagnosis of such a disability therefore is medical in 
nature.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Where, as here, there are questions of a medical diagnosis, 
not capable of lay observation, and of medical causation, 
that is, an association between the current bilateral carpal 
tunnel syndrome and an event, injury, or disease in service, 
where a lay assertion of medical causation is not competent 
medical evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), competent medical evidence is required to 
substantiate the claim.  



Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion. 38 C.F.R. 
§ 3.159.  As a lay person, the Veteran is not qualified 
through education, training, and expertise to offer a medical 
diagnosis on a condition not capable of lay observation, or a 
medical causation, where a lay assertion of medical causation 
is not competent medical evidence.  For this reason, the 
Board rejects the Veteran's statements as competent evidence 
to substantiate the claim.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

And there is no competent medical evidence relating the 
Veteran's current bilateral carpal tunnel syndrome to an 
established event, injury, or disease in service.  38 C.F.R. 
§ 3.304(d).  

Regarding whether herbicide exposure while serving in Vietnam 
resulted in the  bilateral carpal tunnel syndrome, carpal 
tunnel syndrome is not among the specific listed diseases 
associated with exposure to herbicides for which service 
connection on a presumptive basis is warranted under 38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
In any case, acute and subacute peripheral neuropathy have a 
presumptive period of one year after the last date on which 
the Veteran was exposed to an herbicide agent during active 
service, and there is no competent medical evidence to show 
that a neuropathy in the hands was manifest until many years 
following service.  

Furthermore, there is no competent medical evidence that the 
Veteran's current bilateral carpal tunnel syndrome is 
actually caused by exposure to herbicides, or otherwise 
linked to his period of active service.  38 C.F.R. § 
3.304(d).

As the Board may consider only independent medical evidence 
to support its findings as to questions involving a medical 
diagnosis, not capable of lay observation, and of medical 
causation, and as the weight of the evidence is against the 
claim of service connection for bilateral carpal tunnel 
syndrome, as articulated above, the Board finds that service 
connection is not warranted.

As the Board concludes that the preponderance of the evidence 
is against the Veteran's claim of service connection for 
bilateral carpal tunnel syndrome, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral carpal tunnel syndrome is 
denied.  


REMAND

Prior to considering the claim of service connection for 
post-traumatic stress disorder, additional evidentiary 
development under the duty to assist, 38 C.F.R. 
§ 3.159(c)(4), is needed to obtain credible supporting 
evidence of any in-service stressor and to address whether 
any current post-traumatic stress disorder is related to 
service.  

VA records beginning in 2003 show that the Veteran has been 
diagnosed with chronic post-traumatic stress disorder.  In 
statements, dated in April 2006, in December 2006, and in 
June 2008, a VA psychiatrist expressed the opinion that the 
Veteran "clearly" developed post-traumatic stress disorder 
from his Vietnam service.  In January 2007, in July 2007, and 
in March 2008, the Veteran submitted information concerning 
his stressors to include the location and description of the 
incident, dates of the incident, and the unit to which he was 
assigned at the time of the incident.  The RO has not 
undertaken efforts to corroborate the stressors.

Accordingly, the case is REMANDED for the following action:

1. Prepare a summary of all the claimed 
in-stressors, to include those 
described in his statements dated in 
January 2007, in July 2007, and in 
March 2008.  

The summary of stressors, a copy of the 
Veteran's DD- 214, and all associated 
relevant documents should be sent to 
the U.S. Army and Joint Services 
Research Center (JSRRC) for 
verification of stressors.  If no 
records can be found, notify the 
Veteran in accordance with 38 C.F.R. § 
3.159(e).

2. After the response from JSRRC, 
determine whether there is credible 
supporting evidence of any in-service 
stressor.  

If there is credible supporting 
evidence of any in-service stressor, 
then schedule the Veteran for a VA 
psychiatric examination to determine if 
he has post-traumatic stress disorder 
due to the credible in-service 
stressor.  The claims folder must be 
made available to the examiner for 
review. 

The examiner is asked to consider the 
statements, dated in April 2006, in 
December 2006, and in June 2008 of a VA 
psychiatrist. 

3. After completing the above 
development, adjudicate the claim.  If 
the benefit sought remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


